Citation Nr: 1221736	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  04-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for arthritis of the right wrist. 

2. Entitlement to service connection for arthritis of the left wrist. 

3. Entitlement to service connection for arthritis of the right hip. 

4. Entitlement to service connection for arthritis of the left hip. 

5. Entitlement to service connection for arthritis of the low back. 

6. Propriety of severance of service connection for arthritis of the right knee, effective June 1, 2004. 

7. Propriety of severance of service connection for arthritis of the left knee, effective June 1, 2004. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims of entitlement to service connection for arthritis of the bilateral wrists, bilateral hips, and low back.

This matter is also on appeal from a February 2004 DRO rating decision that severed service connection for right and left knee disabilities, effective December 1, 2003; and a March 2004 DRO rating decision which changed the effective date of the severance of service connection to June 1, 2004.

In September 2007, the Board denied the claims for service connection and upheld the severance of service connection for right and left knee disabilities. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a December 2008 Order, the Court vacated and remanded the September 2007 Board decision.

In August 2009 and June 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record is unclear as to whether all pertinent evidence has been obtained. Accordingly, the Veteran's claim must be remanded for additional development in compliance with the duty to assist. 

The Veteran's claim was remanded by the Board in August 2009, in part, to determine whether he was in receipt of disability benefits from the Social Security Administration (SSA). 

While VA submitted a request for the Veteran's records, the October 2009 response from SSA is ambiguous. Specifically, in a "Fax Reply Coversheet," SSA had checked boxes indicating that VA's request "has been forwarded to the jurisdictional office" and "Other[:] Negative Reply." Without any additional clarification, it is unclear whether the "negative reply" indicates that the Veteran's records were not maintained by the office that responded to VA's request, or whether the "negative reply" includes SSA's internal request for records from the appropriate jurisdictional office. Accordingly, an additional attempt must be made to obtain all decisions and records from the SSA that pertain to the Veteran's claim for disability benefits.

In addition, in the June 2010 remand, the Board requested that the AMC/RO obtain any left knee imaging or radiology report from December 2008 or from the time of the November 2009 VA examination. 

In June 2011 and October 2011, the AMC requested the Fayetteville VA Medical Center (VAMC) "provide a copy of the Veteran's left knee and right knee magnetic resonance imaging (MRI) study performed in December 2008." While the VAMC has not responded to these requests, in a November 2011 report of contact, the Veteran stated that "the Fayetteville VAMC sent the 2008 MRI in last year with [his] outpatient treatment records." A handwritten note attached to this record documents that the Veteran's December 2008 right knee MRI is included in his claims folder. Significantly, however, the record does not include the requested left knee MRI and there is no formal finding that the record is unavailable. 

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records dated after March 2012, as well as ANY LEFT KNEE IMAGING OR RADIOLOGY REPORT FROM DECEMBER 2008. 

* The RO must then obtain these records, as well as any other pertinent records, and associated them with the claims folder.

* These development actions should consist of an initial request for the records, and if the records are not received, at least one follow-up request. If there is information that the records sought do not exist or that further efforts to obtain them would be futile, then notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. The RO/AMC must also contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any relevant SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. IF ANY RESPONSE FROM THE SSA IS UNCEAR, THE RO/AMC MUST SEEK ADDITIONAL CLARIFICATION. If no such documents are available, that fact must be noted in the file. 

3. The RO/AMC must then:

* Readjudicate the propriety of severance of service connection for arthritis of the left and right knee, effective June 1, 2004.

* Readjudicate the Veteran's claims for service connection for arthritis of the low back, bilateral wrists, and bilateral knees under a direct service connection theory of entitlement.

* Readjudicate the Veteran's claims for service connection for arthritis of the low back, bilateral wrists, and bilateral knees under a secondary service connection theory of entitlement. 

IF THE MEDICAL EVIDENCE IS NOT SUFFICIENT TO ANSWER ANY OF THE ABOVE ISSUES, THE RO/AMC MUST SCHEDULE THE VETERAN FOR AN ANDDITIONAL VA EXAMINATION AND/OR OBTAIN A MEDICAL OPINION. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

